Opinión disidente y concurrente emitida por el
Juez Aso-ciado. Señor Rebollo López.
No hay duda de que uno de los mayores problemas que aqueja a la administración de la Justicia en Puerto Rico lo *556es las continuas suspensiones de las vistas en su fondo de los casos, en específico, de las causas criminales, por los magistrados de instancia. Ello no sólo desemboca en la ero-gación innecesaria de fondos públicos sino que en la pér-dida de tiempo precioso no sólo por los integrantes de la Rama Judicial sino por el ciudadano común y corriente que, habiendo voluntariamente consentido a servir como testigo, se ve obligado, una y otra vez, a comparecer a los tribunales.
Dicha situación, como sabemos, ha tenido la consecuen-cia indeseable y perjudicial de que muchos de nuestros ciu-dadanos se nieguen a servir como testigos en los casos pre-cisamente debido a esa situación; actitud que, a pesar de que no puede ser condonada, resulta ser comprensible.
El presente caso es un vivo ejemplo de lo anteriormente expresado. De la relación de hechos que se hace en la de-cisión mayoritaria que emite el Tribunal surge, con meri-diana claridad, la improcedencia de varias de las suspen-siones que fueron concedidas por el tribunal de instancia a solicitud de la defensa. Dicho foro judicial no sólo incum-plió con su obligación de velar por que las causas ante su consideración se ventilen rápidamente sino que falló mala-mente en tomar medidas, a tiempo, para conjurar y/o evi-tar la situación; como, por ejemplo, la advertencia, en tiempo, al acusado de la posible necesidad de la contrata-ción de un abogado adicional que estuviera preparado para ver el caso.
iPor qué, entonces, nuestra inconformidad” con la ac-ción que, final y tardíamente, tomó el tribunal de instancia y con la decisión, confirmatoria sin más de la misma, de este Tribunal? La contestación resulta ser, sorprendente-mente, sencilla.
En primer lugar, debe mantenerse presente que, no obs-tante lo antes expresado, una vez un tribunal declara con lugar la petición de una parte para la suspensión de una vista, dicho foro, al así actuar, “legitimiza” dicha solicitud. *557Esto es, en el presente caso —ni en ningún otro en el cual un tribunal de instancia haya concedido la suspensión de una, o varias, vistas— realmente no se puede hablar de que el foro de instancia actuó “liberalmente” como tampoco de suspensiones “injustificadas e innecesarias”.
Por otro lado, objetamos la acción “olímpica” del tribunal de instancia de pretender corregir, de un día para otro y de un plumazo, la indeseable situación procesal que dicho foro había permitido, a su “ciencia y paciencia”, que se de-sarrollara; ello en perjuicio de los mejores intereses de una tercera persona —el Ex Juez Campoamor Redín— que no tenía responsabilidad alguna por dicha lamentable situa-ción y que tenía derecho a que el licenciado Lima le asis-tiera en la querella que se dilucidaba ante el comisionado especial designado por el Tribunal.
No debe perderse de vista que el licenciado Lima estaba participando, de manera activa, en la vista que celebraba el comisionado especial en relación con la querella, de ín-dole ético, radicada contra el Ex Juez Campoamor Redín. Es correcto que dicho Ex Magistrado contaba con la asis-tencia de otros dos (2) abogados. ¿Significa ello que la pre-sencia, y asistencia, en dicha vista del licenciado Lima no era indispensable para su cliente? La sentencia mayorita-ria parece sostener —erróneamente, a nuestro juicio— que esa determinación le correspondía hacerla, de manera ex-clusiva, al comisionado especial que presidía sobre dicha vista.
No estamos de acuerdo. En esta clase de situaciones hay otros factores envueltos que, necesariamente, tienen que ser considerados. En primer lugar, existe la obligación y el deber ético —impuesto por los Cánones de Etica Profesio-nal— de que, una vez el abogado asume la defensa de un cliente, el mismo no puede abandonar la defensa de éste. En segundo término, está el derecho de ese cliente a ser representado por el abogado, o los abogados, de su selección. En fin, el mero hecho de que una persona, en un *558caso en particular, cuente con más de un abogado no signi-fica —como indirectamente sostiene la mayoría— que uno, o varios, de dichos abogados sean innecesarios para su defensa.
) — l
Ya en cuanto a los hechos específicos y particulares del caso hoy ante nuestra consideración, somos del criterio que resulta improcedente la determinación que hace este Tribunal, a nivel apelativo y en esta etapa de los procedimien-tos, a los efectos de que resulta procedente la orden de mostrar causa respecto a la imposición de costas al licen-ciado Lima en relación con lo acontecido ante el tribunal de instancia el 3 de octubre de 1994.
La solicitud de suspensión del señalamiento de 3 de oc-tubre de 1994 posiblemente fuera la única solicitud justifi-cada y procedente de todas las que se concedieron. Ello así ya que la misma se hizo necesaria cuando el asunto ético ventilándose ante este Tribunal, en el cual el licenciado Lima era uno de los abogados del querellado, fue “conti-nuado” para ese día por el comisionado especial que presi-día dichos procedimientos; determinación sobre la cual el Ledo. Lima no tenía control alguno. Aun cuando es correcto que hemos resuelto que, de ordinario, “señalamientos con-flictivos y cúmulo de trabajo no son razones para suspender o posponer vistas señaladas con tiempo”,(1) no puede perderse de vista que un abogado no puede estar en dos (2) sitios a la misma vez. (2)
Siendo ello así, la determinación que hace la mayoría *559—a los efectos de que resulta procedente la imposición de costas en el presente caso respecto al señalamiento de 3 de octubre de 1994— es una errónea en derecho.
II
Por otro lado, concurrimos con el Tribunal en su deter-minación de que procede devolver el asunto al foro de ins-tancia para que se dilucide la orden de mostrar causa re-lativa al posible desacato cometido por el licenciado Lima al no comparecer ante el tribunal de instancia en horas de la mañana de 4 de octubre de 1994; período de tiempo du-rante el cual no tenía conflicto alguno de calendario. Asu-mimos que alguna excusa, razonable y procedente, expon-drá el licenciado Lima, en el momento apropiado, respecto a dicha incomparecencia. De así no exponerla, tendrá el licenciado Lima que, naturalmente, enfrentarse a las con-secuencias jurídicas, razonables y procedentes, dimanan-tes de su conducta.
III
Por último, consideramos aconsejable que sea otro ma-gistrado el que presida la vista de mostrar causa ante el foro de instancia al recibo del mandato en el caso del epígrafe. Somos del criterio que —dadas las actuaciones del Hon. Juez Hiram Sánchez Martínez en el presente caso hasta este momento(3) y el hecho de que dicho magistrado *560actualmente labora en el Tribunal de Circuito de Apelacio-nes, donde nos imaginamos tiene ante si cuestiones mucho más importantes que resolver que un mero incidente sobre desacato— la Oficina de Administración de los Tribunales y/o el Juez Administrador de la Región Judicial de Huma-cao debe asignar a otro magistrado para que entienda en este asunto.

 Neri Tirado v. Tribunal Superior, 104 D.P.R. 429, 433 (1975).


 La situación en que un magistrado de instancia pretende obligar a un abo-gado a comparecer en determinado día y hora al tribunal, a pesar del hecho de que dicho abogado tiene otro señalamiento para ese día y hora en otro tribunal, es una recurrente a nivel de instancia que resulta verdaderamente incomprensible; situación que demuestra, cuando menos, insensibilidad, imprudencia y temeridad de parte de los magistrados que incurren en la misma.


 No es enteramente correcto lo expresado por el Tribunal a los efectos de que el Juez Sánchez Martínez instruyera a los alguaciles del Tribunal Superior de Puerto Rico, Sala de Humacao, “a realizar el arresto después de concluida la vista que se celebraba en el Tribunal Supremo, por ser el único lugar en que el licenciado Lima podría ser localizado, con alguna certeza, ese mismo día”. (Énfasis suplido.) Opinión mayoritaria, pág. 551.
En primer lugar, resulta evidente que no era necesario e imprescindible que el arresto del mencionado abogado se llevara a cabo en dicho día en las instalaciones e inmediaciones de este Tribunal. El mismo pudo haberse realizado en otro momento y en otro lugar ya que no existía urgencia para ello. Lo ordenado por el Juez de ins-tancia, y lo acontecido en dicho día en este Tribunal, produce la impresión de que se *560quiso hacer un despliegue de fuerza o de poder.
En segundo término, y conforme nuestro mejor recuerdo, este Foro se vio en la obligación de ordenar la paralización de los procedimientos precisamente debido al hecho de que los mencionados alguaciles pretendieron —alegadamente por orden del tribunal de instancia— arrestar al licenciado Lima mientras se celebraba la vista, en que éste participaba como abogado, en el Salón de Sesiones de este Tribunal.
Aparte del hecho de que no existe justificación para que se interrumpa, por estas razones, ninguna vista ante foro judicial alguno, debe mantenerse bien pre-sente que cuando este Tribunal designa a un comisionado especial para que presida una vista ética, en la cual éste recibe la prueba que tengan a bien presentar las partes con el propósito de hacer unas determinaciones de hecho, dicho comisionado especial actúa en representación de los integrantes del Tribunal; en otras palabras, es como si dicha vista se celebrara ante el Tribunal Supremo en pleno.

Ordenar el arresto inmediato de un abogado, en esas circunstancias, puede ser indicativo de falta de experiencia o ausencia del temperamento judicial necesario para ocupar la posición de juez.